DISMISS and Opinion Filed April 21, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00152-CV

                    ALPHA OMEGA CHL, INC., Appellant
                                 V.
                      MIN LAW FIRM, P.C., Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-12-07799

                        MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                           Opinion by Justice Whitehill
      Appellant appeals from the trial court’s November 8, 2019 summary judgment

dismissing all of its claims against appellee. Before the Court is appellee’s motion

to dismiss asserting this Court lacks jurisdiction because appellant’s notice of appeal

was untimely. Appellant did not file a response to appellee’s motion.

      Without a timely post-judgment motion extending the appellate timetable, a

notice of appeal is due thirty days after the date the judgment is signed. See TEX. R.

APP. P. 26.1. A request for findings of fact and conclusions of law will extend the

time for perfecting an appeal if they are required by the rules of civil procedure or
may properly be considered by the appellate court. See id. 26.1(4). Such a request

extends the time for filing a notice of appeal only where a judgment is rendered

following an evidentiary hearing. See IKB Industries, Ltd. v. Pro–Line Corp., 938
S.W.2d 440, 443 (Tex. 1997). A request for findings of fact and conclusions of law

following a summary judgment is not appropriate and does not extend appellate

deadlines. See Linwood v. NCNB Tex., 885 S.W.2d 102, 103 (Tex. 1994) (per

curiam). Without a timely notice of appeal, this Court lacks jurisdiction. See TEX.

R. APP. P. 25.1(b).

      The trial court signed the judgment on November 8, 2019. Although appellant

filed a timely request for findings of fact and conclusions of law, such request did

not extend the time to file the notice of appeal. See Linwood, 885 S.W.2d at 103.

The notice of appeal was due on December 9, 2019. See TEX. RS. APP. P. 4.1(a),

26.1. Appellant filed its notice of appeal on January 31, 2020. Because the notice

of appeal was untimely, we grant appellee’s motion and dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                           /Bill Whitehill/
                                           BILL WHITEHILL
                                           JUSTICE
200152F.P05




                                         –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

ALPHA OMEGA CHL, INC.,                     On Appeal from the 160th Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-12-07799.
No. 05-20-00152-CV         V.              Opinion delivered by Justice
                                           Whitehill. Justices Myers and
MIN LAW FIRM, P.C., Appellee               Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee MIN LAW FIRM, P.C. recover its costs of this
appeal from appellant ALPHA OMEGA CHL, INC.


Judgment entered April 21, 2020




                                     –3–